In the matter of the proceeds of sale of the real estate of Henry Gibbons.
The sheriff brought into court the proceeds of sale of a house and lot in Wilmington, sold as the property of Henry Gibbons. It was sold on a mortgage executed by him, and the proceeds were claimed by the administrators of William Gibbons, deceased, and by the defendant' s execution creditors.
Mr. Gilpin, for the administrators of William Gibbons, moved for leave to take the money out of court on an affidavit, that the mortgaged premises were a mere leasehold interest for two thousand years, the freehold and fee simple being in the Swedes Lutheran Church; and on the ground that the judgments against Henry Gibbons, were no lien on the leasehold interest. *Page 46 
Subsequently to these judgments, Henry Gibbons conveyed and assigned the leasehold property to William Gibbons.
On hearing the motion in behalf of the representative of the personal estate, leave was granted.
                                                        Rule absolute.